Citation Nr: 0005131	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-27 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to April 
1971.

This appeal arises from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied service connection for a back 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of the 
claim.

The veteran testified before an RO hearing officer in 
November 1997.  Although he had also indicated a desire for a 
hearing before a member of the Board, he later withdrew his 
request for that hearing. 


FINDING OF FACT

The veteran has not submitted competent medical evidence of a 
relationship between any current back condition diagnosed 
post service and active service or service connected 
disability; the claim is not plausible. 


CONCLUSION OF LAW

The claim for service connection for a back condition is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) indicate that he 
received an electrical jolt while working onboard ship in 
October 1970.  A sick call report indicates that the shock 
rendered him unconscious momentarily.  The report notes that 
he was returned to duty with no disability.  A sick call 
report dated two days later, reflects that he complained of 
recurrent dull ache across the back of the neck.  He 
described the pain as seeming like a muscle ache.  The 
impression was muscle strain due to electrical shock.  
Fiorinal was prescribed.  Six days later, the veteran 
returned to sick call and reported that the Fiorinal had been 
ineffective for pain.  He said that he had been on emergency 
leave in the interim and that was why he did not return to 
sick call sooner.  He was referred to a medical officer for 
further evaluation.  A report dated one day later (October 
22, 1970) indicates that the veteran described a tight 
feeling in the back of the neck.  The impression was 
situational anxiety and tension headache.  Valium was 
prescribed.  

A December 1970 psychiatric evaluation report notes 
psychiatric symptoms following the electrical shock, 
unauthorized absence from October 23 to November 20, 1970, a 
diagnosis of emotionally unstable personality, existed prior 
to entry (EPTE), and that an administrative separation from 
the Navy was recommended.  An April 1971 separation 
examination report is negative for any relevant medical 
condition.  

A May 1976 application for VA education or training benefits 
reflects that the veteran reported that he had never 
previously applied for any VA benefit, including 
hospitalization or medical care.

The earliest dated post service medical reports are private 
medical reports from Strong Hospital.  These reports reflect 
that in December 1976, the veteran was hospitalized for a 
seizure disorder.  He reported several months of low back 
pain.  He did mention a history of "electrocution."  X-rays 
showed pars interarticularis defects of the posterior 
elements of the L5 vertebral body, but no spondylolisthesis.  
X-rays of the cervical spine were negative.  

A statement in the claim file dated in January 1979 reflects 
that the veteran believed that service connection was in 
effect for a back condition.  He requested an increased 
rating for it; however, the claims file does not mention any 
claim for such a condition.

Post service VA treatment reports reflect on going treatment 
for various health problems.  Complaints of back pain were 
recorded in the early 1980s.  Spondylosis of the lumbosacral 
spine with spondylolisthesis, osteoarthritic spurring, and 
disc space narrowing at L5-S1, with disc bulge and other 
severe degenerative changes were shown in 1996.  Degenerative 
changes of C2-3 with malalignment of the vertebrae at that 
level were shown in 1996.  

A July 1996 VA medical certificate indicates that the veteran 
presented at the medical center with complaint of real bad 
back pain for which he said that he was service-connected.  
He said that he had been shocked by 440 volts during active 
service and had been told that the muscles had "spread" 
because of the shock.  A VA examination ensued.  During that 
examination, the veteran reported that the in-service injury 
was treated with Valium and pain medication.  He reported 
that back and neck pain continued after active service.  
Examination revealed that the back was essentially with no 
tenderness and full range of motion.  Straight leg raising 
was normal.  The diagnostic impression was chronic back and 
neck pain with numbness of the upper extremities; rule out 
degenerative arthritis and cervical spondylosis.  The 
examiner also stated, "I am not sure if the patient's back 
and neck pain and the paresthesia in the upper extremities 
are related to his history of electrical injury in 1970.  The 
VA examiner then reported, "I am not aware of any long term 
damage from electrical injury."  Motrin was prescribed. 

A March 1997 VA neurology consultation report reflects that 
there was no sign of myelopathy.  The examiner opined that 
the veteran's symptoms were caused by C6-7 radiculopathy and 
that the chronic low back pain was secondary to lumbar 
spondylosis.

In November 1997, the veteran testified before an RO hearing 
officer that he recalled VA treatment for his back as early 
as 1972.  He reported that he received Valium to relax the 
muscles.  The hearing officer noted that the earliest AMIE 
report indicated VA back treatment in 1981, not 1971.  The 
veteran recalled that he did go to VA in 1971 to get a loan.  
He also recalled VA treatment in 1977 or 1978 in Menlo Park, 
California.  He recalled that he was admitted there for 
detoxification.  He testified that while hospitalized at 
Buffalo VAMC, he was told that the 440 volts tore muscle and 
other tissue in his back.  He testified that he recently had 
a private magnetic resonance imaging (MRI) study at Strong.  
He testified that he was in an auto accident in 1973 and that 
any back condition at that time was felt to be preexisting.  
He could not recall the name of the insurance company who had 
handled that claim.  He recalled that he did get VA treatment 
during 1971, 1972, 1973, and 1974 for his back, but that he 
did not file a service connection claim for his back at that 
time.

In August 1998, the veteran reported that his doctor told him 
that electrical shock could cause certain peripheral 
neuropathies that he currently had.  Service connection was 
ultimately denied for peripheral neuropathies, and the 
veteran was so notified in July 1999.  No notice of 
disagreement has been received to date.


II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or an 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1137 (West 1991); 38 C.F.R. § 3.303 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  A chronic 
disease will be considered to have been incurred in service 
when manifested to a degree of 10 percent or more within 1 
year from the date of separation from active service.  See 
38 C.F.R. § 3.307 (1999).  Osteoarthritis or degenerative 
arthritis shall be considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (1999).

Initially, however, the threshold question with respect to 
any claim for service connection is whether the veteran has 
met his initial burden of submitting evidence to show that 
the claim is well-grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  In the absence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. 
App. 563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In regard to establishing a well-grounded claim, the Board 
notes that the SMRs reflect an injury due to electrical shock 
followed by complaint of muscle soreness across the shoulders 
with pain in the back of the neck.  There is no mention of 
back pain in the SMRs nor are any chronic spinal conditions 
noted in the SMRs.  There is competent post-service medical 
evidence of current back lumbar and cervical spine 
degenerative changes.  These conditions were first shown many 
years after separation from active service.  Moreover, in 
July 1996, an examining VA physician expressed doubt as to 
whether there could be a relationship between the current 
spine conditions and the in-service electrical shock.   Thus, 
the Board finds that the veteran has not submitted evidence 
of an in-service back injury.  The SMRs reflect no more than 
a muscle strain across the back of the neck.  Secondly, 
although a current back condition clearly exists, no evidence 
of a relationship between it and active service or service-
connected disability has been submitted.  Lastly, no evidence 
tending to show that a chronic condition was manifested to a 
compensable degree within any presumption period has been 
submitted.  The alternative well groundedness provisions 
noted in Savage, supra, do not apply in this case because no 
chronic disease was shown during service or within a 
presumptive period, and any condition claimed was not shown 
during service or within any presumptive period.

Although the veteran has attempted to link current back 
conditions to active service, he, as a layman without proper 
medical training and expertise, is not competent to provide 
probative evidence on a medical matter such as the diagnosis 
or etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this regard, 
the Board emphasizes that a well-grounded claim must be 
supported by competent evidence, not merely allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The claim 
must therefore be denied as not well grounded.

Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which could be obtained that, if 
true, would well-ground the veteran's service connection 
claim.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

It appears that the RO denied that veteran's claim on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the United States Court of Veterans 
Appeals has held that "when a RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).


ORDER

Evidence of well-grounded claim not having been submitted, 
the claim for service connection for a back condition is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

